      Case 1:21-cv-02808-ALC-KHP Document 25 Filed 07/08/21 Page 1 of 2

                                                                                Seyfarth Shaw LLP
                                                                                 620 Eighth Avenue
                                                                          New York, New York 10018
                                                                                   T (212) 218-5500
                                          07/09/2021                               F (212) 218-5526

                                                                                jegan@seyfarth.com
                                                                                   T (212) 218-5291

                                                                                  www.seyfarth.com



July 8, 2021

VIA ECF

Hon. Katharine H. Parker
United States Magistrate Judge                                                   07/09/2021
United States District Court for the Southern District of New York
500 Pearl Street, Courtroom 17D
New York, NY 10007

Re:    Swartz v. NY Stone Street Hotel XLIII Operator LLC, et al., Civil Action No.:
       1:21-cv-02808-ALC-KHP

Dear Judge Parker:

       This firm represents Defendant CRE Holdings Sub I LLC (“Defendant”) in the
above-referenced action. We write, with Plaintiff’s consent, to respectfully request an
extension of the deadline of Defendant to respond to the First Amended Complaint, up to
and including July 30, 2021.

       By way of background, Plaintiff filed the Complaint on April 1, 2021. (ECF No. 1),
which she amended on June 15, 2021. (ECF No. 19.) Defendant was served with the
First Amended Complaint on June 25, 2021. Accordingly, the present deadline for
Defendant to file a responsive pleading is July 16, 2021. We respectfully request that the
Court extend this deadline by 14-days, up to and including July 30, 2021.

       This is the first request for an extension of this deadline which, if granted, will not
affect any other scheduled dates, including the Initial Pretrial Conference presently
scheduled for October 13, 2021. This request is not intended to cause undue delay, but
instead to provide Defendant with additional time to investigate the allegations in the
Complaint. The undersigned has communicated with counsel for Plaintiff, and Plaintiff
consents to these request.

        We thank the Court for its time and attention to this matter, and for its consideration
of this application.
      Case 1:21-cv-02808-ALC-KHP Document 25 Filed 07/08/21 Page 2 of 2

                                                      Hon. Katharine H. Parker
                                                                  July 8, 2021
                                                                       Page 2


Respectfully submitted,

SEYFARTH SHAW LLP


/s/ John W. Egan


John W. Egan


cc:   All counsel of record (via ECF)
